___________

                                     No. 95-3278
                                     ___________

David S. Cohen, as trustee for            *
the Chapter 11 Bankruptcy                 *
estate of Norman E. Dyer,                 *
                                          * Appeal from the United States
              Appellant,                  * District Court for the
                                          * District of Minnesota.
     v.                                   *
                                          *       [UNPUBLISHED]
Michael Snow,                             *
                                          *
              Appellee.                   *
                                     ___________

                        Submitted:   June 11, 1996

                            Filed:   October 17, 1996
                                     ___________

Before BOWMAN, LAY, and LOKEN, Circuit Judges.

                                     ___________

PER CURIAM.


     David S. Cohen, trustee for the bankruptcy estate of Norman E. Dyer,
appeals from the District Court's grant of summary judgment to defendant
Michael Snow.    The court found that plaintiff failed to provide sufficient
evidence to establish the "but for" causation requirement of a legal
malpractice claim under Minnesota law.       We have read all of the materials
submitted by the parties and have considered their arguments.     We conclude
that the judgment of the District Court was correct.          Accordingly, we
affirm.   See 8th Cir. R. 47B.
     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.